United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-1641
                                 ___________

United States of America,                 *
                                          *
            Appellee,                     *
                                          *       Appeal from the United
States
    v.                                    *     District Court for the
                                           *       Eastern District of
Arkansas
Clifton James Williams,                *
                                       *              [UNPUBLISHED]
            Appellant.                 *
                                 ___________

                                          Submitted:   August 25, 1997
                                                    Filed:   September
25, 1997
                                 ___________

Before McMILLIAN,            BEAM,     and     MORRIS     SHEPPARD       ARNOLD,
Circuit Judges.
                                 ___________

PER CURIAM.

    Clifton James Williams appeals from the sentence
imposed by the United States District Court1 for the
Eastern District of Arkansas after he pleaded guilty to
possessing a stolen firearm, in violation of 18 U.S.C.
§ 922(j). After the district court accepted Williams&s
guilty plea, a presentence report (PSR) was prepared which

      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
indicated a Category VI criminal history based on 13
criminal history points. In a letter to the probation
officer who prepared the PSR, Williams objected to the
inclusion in his




                          -2-
criminal history of an aggravated robbery conviction,
asserting that it had been nol prossed. At the sentencing
hearing, however, Williams stated that the PSR was
factually correct, indicated that he had received
certified documentation of the objected-to conviction, and
withdrew his objection. The district court then sentenced
Williams to 92 months imprisonment and 3 years supervised
release.   On appeal, Williams argues that the district
court miscalculated his criminal history category by
assigning criminal history points to him based on the
aggravated robbery conviction at issue and a second
related conviction for aggravated robbery. We affirm.

     Because Williams failed to properly object to the
PSR&s assessment of points for the two aggravated robbery
convictions, we review only for plain error and find none.
See United States v. Wajda, 1 F.3d 731, 732-33 (8th Cir.
1993) (per curiam) (finding no plain error where defendant
objected to PSR&s assessment of criminal history point in
letter to probation officer, retracted objection at
sentencing as counsel had seen proof of conviction, and
failed to produce evidence showing document relied upon by
probation officer was incorrect or that disputed charge
had been dismissed).

    Williams    also   argues  that   counsel   performed
deficiently at sentencing. Because ineffective assistance
claims are properly raised in a 28 U.S.C. § 2255
proceeding brought in the sentencing court, we do not
address that claim; for this reason, we also deny
Williams&s pro se request to proceed on appeal under §
2255. See 28 U.S.C. § 2255; United States v. Martin, 59
F.3d 767, 771 (8th Cir. 1995) (ineffective assistance

                            -3-
claims are more appropriately raised in § 2255 motions
than on direct appeal).

    Accordingly, we affirm Williams&s conviction without
prejudice to his right to raise his ineffective assistance
claim in a properly filed § 2255 motion.




                            -4-
    A true copy.

           Attest:

                     CLERK,   U.S.    COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                -5-